Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-18) in the reply filed on 02/03/2022 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 05/12/2020, 07/15/2020, and 05/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrba (US20190069949).
Regarding claim 1, Vrba teaches a deployable invasive device (ultrasound energy delivery device) (Fig. 83A, [0551]) comprising: a transducer (8330, 8430), including a plurality of transducer arrays (8330, 8430) spaced apart by a shape memory material (8305), configured to transition between a first folded shape (Fig. 84D) and a second unfolded shape (Fig. 84A) ([0551-0552], [0554], examiner notes the label for transducer array in the reference’s figures are incorrectly labeled according to the reference’s specifications, and examiner will cite based on figures). Vrba teaches the flexible circuit (8305) is reinforced with Nitinol ([0552]), which comprises shape memory material, as taught by Vrba ([0555]). One of ordinary skill in the art would recognize from figure 83A that the plurality of transducer arrays (8330) are spaced apart by a shape memory material Nitinol which reinforces the flexible circuit (8305) wherein the transducer arrays (8330) are formed on.
Regarding claim 4, Vrba teaches the invention as claimed above in claim 1.
Vrba further teaches wherein each transducer array (8330) of the plurality of transducer arrays (8330) is linked to adjacent transducer arrays (8330) by the shape memory material (8305) and wherein the shape memory material (8305) is configured to 
Regarding claim 5, Vrba teaches the invention as claimed above in claim 1.
Vrba further teaches wherein an integrated circuit (8305) is coupled to each transducer array (8330) of the plurality of transducer arrays (8330) (Fig. 83A, [0551]), and wherein the arrays (8430) are spaced apart in both the first folded shape (Fig. 84D) and the second unfolded shape (Fig. 84A) ([0554]).
Regarding claim 6, Vrba teaches the invention as claimed above in claim 1.
Vrba further teaches wherein a length or a width of an active area of the second unfolded shape (Fig. 84A) is larger than a length or a width of an active area of the first folded shape (Fig. 84D), respectively ([0546],[0554]). Figures 84A and 84D clearly show a difference in length of an active area.
Regarding claim 7, Vrba teaches the invention as claimed above in claim 1.
Vrba further teaches wherein when in the first folded shape (Fig. 84D), the shape memory material (8305) is bent in between each of the plurality of transducer arrays (8430) (Fig. 84D) and wherein the plurality of transducer arrays (8430) is stacked along a vertical axis of the transducer (Fig. 84D) and spaced apart in both the first folded shape (Fig. 84D) and the second unfolded shape (Fig. 84A).
Regarding claim 8, Vrba teaches the invention as claimed above in claim 1.
Vrba further teaches wherein when the transducer (8430) is in the second unfolded shape (Fig. 84A), the shape memory material (8305) is less bent than when the transducer is in the first folded shape (Fig. 84D) ([0554]). Figure 84A shows a flat .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949).
Regarding claim 2, Vrba teaches the invention as claimed above in claim 1.
However, Vrba does not teach wherein the shape memory material is a shape memory polymer in the embodiment described above.
Vrba teaches, in a separate embodiment, a compression clip (400) configured to undergo shape change (Figs. 4A-4C, [0223-0224]). Vrba teaches the clip may be made of any appropriate material having shape memory material properties such as nitinol or a shape memory polymer ([0224]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba to substitute nitinol as taught by Vrba for a shape memory polymer. Doing so would yield the predictable result of causing shape change as taught by Vrba ([0224]). It would have been obvious to one of ordinary skill in the art to also recognize Vrba alludes to using a shape memory polymer through mentioning use of a “polymeric material” in the same list as nitinol as elements to provide control over deployment and withdrawal through shape change ([0552]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949) as applied to claim 1 above, and further in view of Fogarty (US20020059938).
	Regarding claim 3, Vrba teaches the invention as claimed above in claim 1.
	However, Vrba does not teach wherein the shape memory material is a shape memory polymer with two-way shape memory.
	Fogarty teaches invasively deploying a locator element (200) in tissue and the locator element (200) is configured to assume a curvilinear shape after deployment ([0159]). Fogarty teaches the locator element (200) comprises a shape memory material such as a shape memory polymer and may be made of two-way shape memory material ([0159]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba to substitute nitinol for a shape memory polymer. Doing so would yield the predictable result of causing shape change as taught by Vrba ([0224]). It would have been obvious to one of ordinary skill in the art to further have the shape memory polymer have two-way shape memory. Doing so would allow for the plurality of transducer arrays to assume a stacked reduced-profile configuration (Fig. 84D) while sheathed and an energy delivery configuration (Fig. 84A) while deployed ([0551], Vrba). Vrba teaches the shape changes provides for a reduced insertion and delivery profile ([0546]), optimizing space usage.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949) as applied to claim 1 above, and further in view of Fearnot (US20140107491).
Regarding claim 9, Vrba teaches the invention as claimed above in claim 1.
Vrba further teaches wherein the shape memory material (8305) is configured to undergo one type of shape transition and wherein the one type of shape transition includes bending (Fig. 84A & 84D, [0551-0552]). Figures 84A and 84D show the shape memory material nitinol is configured to bend into a stacked configuration. 
However, Vrba does not teach wherein the shape memory material is configured to undergo more than one type of shape transition and wherein the more than one type of shape transition includes bending and shrinking.
Fearnot teaches a catheter device (20) for internal ultrasound procedures ([0021-0022]). Fearnot further teaches using wire (111) made of nickel-titanium alloy (nitinol), configured to contract (or shrink) when heated due to its shape memory properties resulting in the wire’s length shrinking by 3% of its total length, as a shape memory actuator (SMA) to pivot a transducer (28) about an axis ([0042-0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba to have the nitinol also be configured to shrink. Doing so would make the stacked configuration of the transducer arrays even smaller, allowing for easier storage in a catheter or sheath before deployment.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vrba (US20190069949) and Ben-Haim (US6083170).
Regarding claim 10, Vrba teaches a transducer (8330) for an imaging catheter (Fig. 83A, [0096-0097], [0551]) comprising: a first transducer array (8330); and a second transducer array (8330) coupled to the first transducer array (8330) by a shape memory material (Nitinol) (8305) (Fig. 83A, [0551-0552], examiner notes the label for transducer array in the reference’s figures are incorrectly labeled according to the reference’s specifications, and examiner will cite based on figures), wherein the shape memory material is configured to change shape to transition the transducer (8330) to a first geometry (Fig. 84D) and to unfold to a second geometry (Fig. 84A) ([0548]).
However, Vrba does not teach wherein the shape memory material is a shape memory polymer (SMP); and wherein the SMP is configured to change shape in response to a first and second stimulus.
Vrba teaches, in a separate embodiment, a compression clip (400) configured to undergo shape change (Figs. 4A-4C, [0223-0224]). Vrba teaches the clip may be made of any appropriate material having shape memory material properties such as nitinol or a shape memory polymer ([0224]).
Ben-Haim teaches a catheter (20) containing a deflection device (30) located at the distal tip of the catheter (20) (Fig. 1A & 1B, Column 8 line 49-57). Ben-Haim further teaches the deflection device (30) to comprise a shape memory material, such as nitinol, which assumes a substantially straight configuration in response to a temperature below a critical temperature and a substantially bent shape in response to a temperature above a critical temperature (Figs. 6A-6C, Column 11, lines 38-59). One of ordinary skill in the art would recognize shape memory materials also comprise shape memory polymers (SMP).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vrba to substitute nitinol as taught by Vrba for a shape memory polymer. Doing so would yield the predictable result of causing shape change as taught by Vrba ([0224]). It would have been obvious to one of ordinary skill in the art to also recognize Vrba alludes to using a shape memory polymer through mentioning use of a “polymeric material” in the same list as nitinol as elements to provide control over deployment and withdrawal through shape change ([0552]). It would have been obvious to one of ordinary skill in the art to have modified the invention of Vrba to also cause the transducers to change shape in response to a first and second stimulus such as heat as taught by Ben-Haim. Doing so would allow the user more control over when the transducers change shape since the user may apply heat via circuitry to cause the transducers to unfold into a second shape and turn off the heat for the transducers to reassume a first folded shape, as taught by Ben-Haim (Column 4, lines 23-34).
Regarding claim 11, Vrba in view of Ben-Haim teaches the invention as claimed above in claim 10.
Vrba further teaches wherein the SMP (8305) is arranged between the first transducer array (8330) and the second transducer array (8330) and configured to bend or fold when the transducer is in the first geometry (Figs 83A, 84A, & 84D, [0551], [0554]). One of ordinary skill in the art would recognize figure 83A shows the plurality of transducers are separated by the SMP (8305), with the SMP (8305) being arranged between each array.
Regarding claim 12, Vrba in view of Ben-Haim teaches the invention as claimed above in claim 10.
Vrba further teaches wherein the first transducer array (8430) is pivoted through a first rotational direction relative to the second transducer array (8430) and stacked over the second transducer array (8430) when the transducer is in the first geometry (Fig. 84D) ([0546], [0548]).
Regarding claim 13, Vrba in view of Ben-Haim teaches the invention as claimed above in claim 12.
Vrba further teaches wherein the first transducer array (8430) is pivoted in a second rotational direction, opposite of the first rotational direction, relative to the second transducer array (8430) when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A) ([0546], [0548]). The transition from the configuration of figure 84D back to figure 84A naturally requires a pivot in the opposite direction. One of ordinary skill in the art would recognize the only possible direction to pivot besides a first rotational direction is a second rotational direction opposite the first to transform back into the second geometry (Fig. 84A) from the first geometry (Fig. 84D).
Regarding claim 14, Vrba in view of Ben-Haim teaches the invention as claimed above in claim 13.
Vrba further teaches wherein the first transducer array (8430) and the second transducer array (8430) are co-planar in the second geometry (Fig. 84A) and an active area of the transducer (8430) is increased when the transducer (8430) is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A). The active area is increased by threefold when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A), similar to applicant’s first configuration (700) and second configuration (750) shown in applicant’s figures 7A-B and paragraph [0067] of the specifications.
Regarding claim 15, Vrba in view of Ben-Haim teaches the invention as claimed above in claim 10.
Vrba teaches the invention further comprising a third transducer array (8330) coupled to the second transducer array (8330) by the SMP (8305) at an opposite side of the second transducer array (8330) from the first transducer array (8330) and wherein the SMP (8305) is arranged between the second transducer array (8330) and the third transducer array (8330) (Fig. 83A, [0551]). From figure 83A, the transducer in the middle comprises the second transducer array, the leftmost transducer comprises the first transducer array, and the rightmost transducer comprises the third transducer array. One of ordinary skill in the art would recognize figure 83A shows the plurality of transducers are separated by the SMP (8305), with the SMP (8305) being arranged between each array.
Regarding claim 16, Vrba in view of Ben-Haim teaches the invention as claimed above in claim 15.
Vrba further teaches wherein the first transducer array (8430) is pivoted between through a first rotational direction relative to the second transducer array (8430) and stacked over the second transducer array (8430) and the third transducer array (8430) is pivoted through a second rotational direction, opposite of the first rotational direction, relative to the second transducer array (8430) and stacked under the second transducer array (8430) when the transducer is in the first geometry (Fig. 84D) ([0546], [0548]).
Regarding claim 17, Vrba in view of Ben-Haim teaches the invention as claimed above in claim 16.
Vrba further teaches wherein the first transducer array (8430) is pivoted between through the second rotational direction relative to the second transducer array (8430) and the third transducer array (8430) is pivoted through the first rotational direction relative to the second transducer array (8430) when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A) ([0546], [0548]). The transition from the configuration of figure 84D back to figure 84A naturally requires a pivot in the opposite direction.
Regarding claim 18, Vrba in view of Ben-Haim teaches the invention as claimed above in claim 17.
Vrba further teaches wherein the first, the second, and the third transducer arrays (8430) are co-planar when the transducer is in the second geometry (Fig. 84A) and an active area of the transducer is increased when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A). The active area is increased by threefold when the transducer is adjusted from the first geometry (Fig. 84D) to the second geometry (Fig. 84A), similar to applicant’s first configuration (700) and second configuration (750) shown in applicant’s figures 7A-B and paragraph [0067] of the specifications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793